Citation Nr: 1046431	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to November 
1946.  

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (RO).

The record reflects that the Veteran filed multiple claims 
in August 2005, to include the claims of service 
connection for a bilateral foot disorder, a bilateral leg 
disorder, a bilateral hip disorder, and a back disorder.  
Subsequently, in a November 2008 rating decision, the RO 
denied the claims of service connection for a back 
disorder, a bilateral leg disorder, and a bilateral foot 
disorder; however, the issue of service connection for a 
bilateral hip disorder has not been adjudicated by the RO.  
Therefore, this issue is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The evidence of record does not show a current left eye disorder 
related to the Veteran's military service or any incident 
therein.


CONCLUSION OF LAW

A left eye disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's January 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  With respect to the Dingess requirements, 
the RO's January 2007 letter provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that a VA examination is not required 
in this matter.  The competent evidence of record does not 
suggest a link between the Veteran's current left eye disorder 
and his military service, and no continuity of symptomatology has 
been shown.  The Veteran's service treatment records, as well as 
his post service treatment records for almost 55 years following 
his discharge from military service, are completely silent as to 
any complaints or diagnosis of an eye disorder.  While the 
Veteran contends that his current left eye disorder resulted from 
an in-service trauma to the eye when a grenade blew off near his 
face while in combat, the objective medical of record indicates 
otherwise.  The first documented evidence of eye abnormalities 
was dated in July 2004, noting impressions of cataracts and 
suspected glaucoma for the both eyes, over 55 years after his 
discharge from the service.  Thus, a VA medical examination 
addressing the etiology of this condition is not required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is 
no indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not 


explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Historically, the Veteran served during the World War II from 
December 1944 to November 1946.  He contends that he currently 
has a left eye disorder as a result of his military service.  
Specifically, he claims that a grenade exploded within two feet 
of his face.  The Veteran contends that the flash from the 
grenade affected his eyes.

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of an eye disorder.  His 
December 1944 entrance examination report indicated that his eyes 
were normal and the vision was 10/20, with normal color 
perception, bilaterally.  His October 1946 separation examination 
noted that the Veteran's pupils were normal, with distant vision 
of 20/20 and normal color perception, bilaterally.  No eye 
disease or anatomical defects were shown.

After separation from military service, a February 1967 private 
hospital record reflects that physical examination of the eyes 
revealed that the pupils were normal and reacted to light and 
accommodation and sclera was clear.

A January 1992 private treatment report noted that the physical 
examination of the ears, eyes, nose, and throat were within 
normal limits.

A November 1992 private treatment report noted that the 
examination of the head, eyes, ears, nose, and throat (HEENT) 
revealed recurrent sinus symptoms, but otherwise was 
unremarkable.  A December 1992 private treatment report noted 
"glasses adequate acuity" on the HEENT examination.

In a July 2004 VA optometry report, the Veteran complained of 
watering eyes.  After examining the Veteran, the impressions were 
cataracts and suspected glaucoma, bilaterally.  An October 2004 
VA optometry report noted an impression of suspected glaucoma, 
bilaterally.

A March 2006 VA optometry consultation report stated that the 
Veteran was seen with a chief complaint of decreased distance 
vision and unusual symptoms of something moving in the left eye.  
The Veteran could not explain what it was but stated it was 
neither flashes nor floaters.  After examining the Veteran, the 
VA optometrist noted impressions of cataract and suspected 
glaucoma, bilaterally.

An April 2006 private optometry consultation report stated that 
the Veteran was referred for evaluation of subretinal hemorrhage 
of the left eye.  The Veteran complained of decreased near and 
distant vision acuity.  The history of present illness included 
frontal headaches, watering left eye, photophobia, and 
"flickering light" in the left eye when his eyes were closed.  
Following a physical examination of the eyes, the assessments 
were macular degeneration; subretinal hemorrhage and active 
choroid neovascular membrane (CNVM) of the left eye; bilateral 
glaucoma; and bilateral cataracts.  Later, in the same month, the 
Veteran was seen for Avastin injection.  The assessments were 
macular degeneration and active CNVM of the left eye.


In May 2006, the Veteran was seen on follow up for bilateral age-
related macular degeneration, left eye CNVM, and bilateral 
glaucoma.  As for vision, the Veteran complained of double vision 
in the left eye since April 2006 and clear vision in the right 
eye.  The assessments were age-related macular degeneration, left 
eye CNVM with decreased hemorrhage, and increased cup-to-disc 
ratio, bilaterally.

In a July 2006 private optometry report, the Veteran complained 
of blurry vision in the left eye.  He stated that the flashes 
stopped, but there was still flicking when his eyes were closed, 
and his double vision continued.  The assessments were 
age-related macular degeneration, subretinal hemorrhage in the 
left eye, and increased cup-to-disc ratio, bilaterally.

A September 2006 private optometry report stated that the 
Veteran's vision was stable, bilaterally.  The assessments were 
age-related macular degeneration, left eye CNVM, bilateral 
glaucoma with increased cup-to-disc ratio, and cataracts, 
bilaterally.

Subsequent VA treatment reports reflect that the Veteran denied 
headaches or visual changes.  HEENT examinations revealed that 
pupils were equal, round, and reactive to light and accommodation 
and that the sclera and conjunctivae were normal.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for a left eye disorder.  
There is a currently diagnosed left eye disorder.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  However, service treatment 
records did not demonstrate complaints of or treatment for any 
eye disorder.  At the October 1946 separation examination, no eye 
disease or anatomical defects of the eyes were found on 
examination.

Thereafter post service records also failed to document any 
complaints of or treatment for any eye disorder for more than 55 
years after his discharge from service.  This expansive period 
without complaints or treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim herein.  Moreover, post-service treatment 
records reflect examination findings from the 1960s and 1990s 
that showed no eye abnormalities.

The Veteran's representative argues the Board should accord 
substantial weight to the Veteran's lay testimony regarding the 
post-traumatic vision impairment despite the lack of notion in 
the official record contemporaneous with the alleged trauma.  
Smith v. Derwinski, 2 Vet. App. 137(1992).  The Board considered 
lay statements by the Veteran that his eyes were affected when a 
grenade exploded near his face during an in-service combat 
situation where he was confronted with a Japanese soldier.  These 
statements are competent evidence that such an incident occurred.  
Moreover, the Board has no reason to doubt the credibility of the 
Veteran's statements that a grenade exploded in close proximity 
to his face.  Such statements are consistent with the 
circumstances of the Veteran's military service.  

Nevertheless, while the Veteran's statements are competent and 
credible evidence of the occurrence of the claimed in-service 
incident where a grenade exploded near his face, these statements 
are not competent to show that the Veteran's current left eye 
disorder was caused by such incident in service.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness 
is competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge); but 
see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Here, 
medical causation involves questions that are beyond the range of 
common experience and common knowledge and require the special 
knowledge and experience of a trained physician in ophthalmology.  
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); but cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009) (finding that, in certain circumstances, lay evidence may 
be competent to establish a medical etiology).  Moreover, the 
medical evidence shows otherwise.  In this case, the lack of 
notion in the official record contemporaneous with the alleged 
trauma is not fatal to the Veteran's claim, as the Veteran served 
in combat, and, as noted above, such an incident is consistent 
with the Veteran's military service.  38 U.S.C.A. § 1154(b) (West 
2002).  However, the clinical findings at service separation 
examination and the findings in post service records in the 1960s 
and 1990s specifically find no eye abnormalities by which 
continuity of symptomatology is demonstrated.  The absence of any 
treatment or even reference to eye problems for over 55 years, 
along with the examination findings of no eye abnormalities on 
service separation and in the post-service treatment records, is 
far more probative on this issue.  Thus, the Veteran's statements 
on causation do not establish a link between his current left eye 
disorder and his military service.  Accordingly, service 
connection for a left eye disorder is not warranted.  

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has 
considered the benefit of the doubt doctrine when making these 
findings, but the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


